Citation Nr: 1821631	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  11-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for hammer toes, on the basis of substitution and to include for accrued benefits purposes.

2. Entitlement to service connection for a thoracic spine disorder, on the basis of substitution and to include for accrued benefits purposes.

3. Entitlement to service connection for a cervical spine disorder, on the basis of substitution and to include for accrued benefits purposes.

4. Entitlement to service connection for a left knee disorder, on the basis of substitution and to include for accrued benefits purposes.

5. Entitlement to service connection for a left ankle disorder, on the basis of substitution and to include for accrued benefits purposes.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migratory polyarthritis or Reiter's syndrome, on the basis of substitution and to include for accrued benefits purposes.

7. Entitlement to service connection for a psychiatric disorder, to include as secondary to migratory polyarthritis or Reiter's syndrome, on the basis of substitution and to include for accrued benefits purposes.

8. Entitlement to service connection for a lung disorder, to include as secondary to migratory polyarthritis or Reiter's syndrome, on the basis of substitution and to include for accrued benefits purposes.

9. Entitlement to service connection for erectile dysfunction, to include as secondary to migratory polyarthritis or Reiter's syndrome, on the basis of substitution and to include for accrued benefits purposes.

10. Entitlement to service connection for a heart disorder, to include as secondary to migratory polyarthritis or Reiter's syndrome, on the basis of substitution and to include for accrued benefits purposes.

11. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, on the basis of substitution and to include for accrued benefits purposes.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and C.B.


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The claimant served on active duty for training (ACDUTRA) in the Air Force National Guard from July 26, 1968 to November 22, 1968 and from January 27, 1969 to January 29, 1969.  He had additional inactive duty for training (INACDUTRA) for brief periods from July 1968 to April 1970.  He died in January 2011.  The appellant is the claimant's surviving spouse.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.

The Board also notes that the claimant's appeal originally included the issue of entitlement to special monthly compensation based on the need for aid and attendance.  However, in a December 2010 rating decision, the RO determined that special monthly compensation based on the need for aid and attendance had been established, effective from June 4, 2009.  This was considered as a grant of the full benefit sought on appeal, and therefore, the issue is no longer on appeal.

In June 2013, the RO informed the appellant that it had determined that she was eligible as a valid substitute in place of the claimant for the issues on appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of the claimant's death.  The issues on appeal have been recharacterized on the title page to reflect substitution.

The appellant testified before the undersigned Veterans Law Judge at a Board hearing in July 2013.  A copy of the transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO determined new and material evidence had not been submitted to reopen a previously denied claim of service connection for migratory polyarthritis.  The Veteran did not appeal or submit new and material evidence within one year of this decision.  

2.  Evidence received since the final January 2005 rating decision is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  Hammertoes are not incurred in or aggravated during any period of ACDUTRA and are not due to injury during a period of INACDUTRA.  

4.  A thoracic spine disorder is not incurred in or aggravated during any period of ACDUTRA and is not due to injury during a period of INACDUTRA.  

5.  A cervical spine disorder is not incurred in or aggravated during any period of ACDUTRA and is not due to injury during a period of INACDUTRA.  

6.  The record does not contain diagnoses of a left knee disorder, left ankle disorder, psychiatric disorder, or heart disorder.

7.  Erectile dysfunction is not incurred in or aggravated during any period of ACDUTRA, is not due to injury during a period of INACDUTRA, and is not caused or aggravated by a service-connected disorder.  

8.  A lung disorder is not incurred in or aggravated during any period of ACDUTRA, is not due to injury during a period of INACDUTRA, and is not caused or aggravated by a service-connected disorder.  

9.  The claimant has no service connected disabilities.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision determining that new and material evidence had not been received to reopen the previously denied claim of service connection for migratory polyarthritis is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).

2.  New and material evidence has not been received to warrant reopening of the claim of service connection for migratory polyarthritis.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for hammertoes are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for a thoracic spine disorder are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for service connection for a left ankle disorder are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for service connection for a psychiatric disorder to include as secondary to migratory polyarthritis or Reiter's syndrome are not met.  38 U.S.C. 
§ 1110 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2017).

9.  The criteria for service connection for a lung disorder to include as secondary to migratory polyarthritis or Reiter's syndrome are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

10.  The criteria for service connection for erectile dysfunction to include as secondary to migratory polyarthritis or Reiter's syndrome are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

11.  The criteria for service connection for a heart disorder to include as secondary to migratory polyarthritis or Reiter's syndrome are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

12.  Entitlement to TDIU is denied as a matter of law.  38 C.F.R. §§ 3.340, 4.16(a), (b) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The appellant also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2013.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  The Board also finds that there has been compliance with the prior June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a June 1980 rating decision, the RO denied service connection because nothing was shown in the Veteran's ACDUTRA period.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.  In a November 1995 rating decision, the RO declined to reopen the Veteran's claim for service connection because new and material evidence has not been submitted.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In a January 2005 rating decision, the RO declined to reopen the Veteran's claim for service connection because new and material evidence has not been submitted.  The notice letter was sent to the Veteran in February 2005.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. 
§ 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the January 2005 rating decision includes service personnel records, service treatment records, lay statements from N.C. and K.C., a January 2004 letter from Dr. R.R., and a lay statement from the appellant.  In his February 2004 statement N.C. recalled that in the middle of October 1968 the claimant had excessive pain in his hip and knee during a fishing trip.  K.C. recalled the same, noting that the claimant had significant swelling and pain in the knee.  In the January 2004 letter Dr. R.R. stated that he had treated the claimant for many years and that he suffered from ankylosing spondylitis and that such condition caused him to be totally disabled.  Thereafter, his wife submitted a statement that the claimant experienced arthritis and that such caused him unable to work or do much of anything.  

Evidence submitted after the January 2005 decision includes VA treatment records and lay statements from the Veteran and his wife.  The statements reiterate the Veteran's and appellant's belief that the claimant's migratory arthritis is related to his service.  VA clinical records show that the claimant continued to receive treatment for migratory arthritis.

The Board finds that new and material evidence has not been presented.  The evidence, including lay statements and medical records, is new because it was not previously submitted to VA.  The evidence is cumulative and redundant as these assertions and evidence of a current disability were of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it does not raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Significantly, none of the additional clinical evidence contains any indication that the claimant's migratory arthritis was incurred in or aggravated during ACDUTRA/INACDUTRA.  Accordingly, for all of the above reasons, the claim is not reopened.   


Service Connection for Left Knee Disorder, Left Ankle Disorder,
Psychiatric Disorder, and Heart Disorder

Service connection may be established for disability resulting from injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  The threshold question in any claim seeking service connection is whether the claimant, in fact, has the disability for which service connection is sought at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

The Board finds that the claimant did not have a diagnosed left knee, left ankle, psychiatric, and/or heart disorder, and as such, service connection is not warranted for any of these issues on appeal.  VA and private medical records do not demonstrate any diagnoses of these disorders.  Although scattered VA treatment records note a problem list that includes anxiety, the Veteran denied anxiety and depression throughout the period on appeal and no formal diagnoses or treatment are of record.  Although the appellant believes that the claimant had these disorders, and has reported pain or other symptoms in each of these locations, such diagnoses are beyond the scope of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran's symptoms of pain alone, without a diagnosis of an underlying disorder, cannot be service-connected.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In light of these circumstances, the Board finds that service connection is not warranted as to these claims.

Service Connection for Hammertoes, Thoracic Spine Disorder, 
Cervical Spine Disorder, Lung Disorder, 
and Erectile Dysfunction

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  The term active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA. 38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a). 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C. § 106(d); 38 C.F.R. § 3.6(e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA. See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470   (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The presumption of soundness under 38 U.S.C. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined upon entering a period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 45 (2010). Likewise, the presumption of aggravation under 38 U.S.C. § 1153 does not apply to ACDUTRA or INACDUTRA service.  Smith, 24 Vet. App. at 45. See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). Neither the presumption of soundness nor the presumption of aggravation is at issue here for the claims on appeal.

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. 
 § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In June 2009 the claimant filed claims for entitlement to service connection for a hammertoe disability of the right foot, a thoracic spine disability, a cervical spine disability, erectile dysfunction and a lung disorder.  

Initially, the Board finds that the claimant is not entitled to presumptive service connection for his thoracic and cervical spine disorders; as discussed above, these criteria are not applicable to periods of ACDUTRA and INACDUTRA service.

Regarding service connection on, the Board finds that the first element of service connection has been met.  VA treatment records contain diagnoses of a hammertoe disability of the right foot in October 2008, thoracic and cervical spine disorders in a June 2010 X-ray report, diagnoses of erectile dysfunction, and diagnosis of a lung nodule in his upper left lobe in a November 2010 PET/CT scan.  

Regarding the second element of service connection, the Board finds that there is no in-service disease or injury.  STRs show that the claimant did not make any note of pain in any toes in the right foot during ACDUTRA and INACDUTRA; in this regard, his examinations throughout service including his enlistment examination in July 1968 and periodic examinations following were normal for his feet.  With regard to his spine, the claimant's STRs do not show any indication of spine injury, symptomatology, pain or diagnosis while the claimant served on ACDUTRA or INACDUTRA.  Further, the claimant's service records do not make any mention of any erectile dysfunction.  Regarding the claimant's lung disorder, the Board notes that a June 1969 chest X-ray showed that the claimant's lungs were clear, and there are no other implications of lung disorder during ACDUTRA and INACDUTRA.  

To the extent that the appellant and/or the Veteran alleged that these disorders had onset during service, this is outweighed by the STRs which do not show complaints or treatment for these disorders.  

At the July 2013 Board hearing the appellant noted the claimant reported his toes began curling when he got out of service.  He also told her he would have to go pick up dead bodies and his back would hurt doing so.  With regard to the claimant's lung disability, the appellant reported that he had difficulty breathing and that he was prescribed inhalers.  Finally, the appellant testified that the claimant had erectile dysfunction and was prescribed Viagra through the VA for such but did not specify how such diagnosis was related to his service.  The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the appellant and claimant can competently testify about symptoms the claimant experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the appellant's and claimant's history that the claimant had hammertoe, cervical spine, thoracic spine, erectile dysfunction and lung disabilities since service is outweighed by the objective evidence of record in light of both the lack of any post service treatment or complaints of this disability until more than three decades after discharge.

Accordingly, to the extent that the appellant and claimant contend that the claimant's disabilities manifested during service, these contentions are at odds with the remainder of the record, which is devoid of any indication that any injury or disease occurred during ACDUTRA and INACDUTRA.  As such, the appellant's and claimant's statements lack probative value.  

In short, the weight of the evidence does not demonstrate an in-service finding of a hammertoe, thoracic spine, cervical spine, erectile dysfunction or lung disability or symptomatology attributed therewith.  Therefore, the appellant's claims fail on this basis.  

For the sake of completeness, the Board will discuss nexus.  The evidence of record does not establish a causal relationship between the claimant's diagnosed hammertoe, thoracic spine, cervical spine, erectile dysfunction and lung disorders and his ACDUTRA and INACDUTRA.  In the absence of in-service disease or injury, it would seem that such nexus opinion would be impossible.

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, supra.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, supra; see also Buchanan, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the appellant and the claimant, while entirely competent to report his symptoms, including toe and back pain and shortness of breath as well as erectile dysfunction, have presented no competent evidence of a nexus between the claimant's disabilities and his ACDUTRA and INACDUTRA.  The Board finds that the claimant and the appellant as lay people not competent to associate any of his claimed symptoms to his service.  That is, they are not competent to opine on matters such as the etiology of the claimant's diagnosed disabilities.  Such opinion requires specific medical training and is beyond the competency of the appellant, claimant, or any other lay person.  In the absence of evidence indicating that the appellant or claimant have the medical training sufficient to render medical opinions, the Board must find that their contentions with regard to a nexus between the claimant's hammertoe, spine disabilities erectile dysfunction and lung disorder and ACDUTRA/INACDUTRA to be of minimal probative value and outweighed by the objective evidence which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2017).  Accordingly, the statements offered by the appellant and claimant in support of the claims on appeal are not probative evidence of a nexus.

Accordingly, a nexus is not met, and the appellant's claims also fail on this basis.

The Board further notes that the appellant has claimed that the claimant's lung disorder and erectile dysfunction were secondary to his migratory arthritis.  However, because the claimant is not service connected for his claimed migratory arthritis, secondary service connection is not warranted.  See 38 C.F.R. § 3.310.  The Board therefore finds no evidence linking the claimant's lung and erectile disorders to a service-connected disability, and service connection must therefore be denied on a secondary basis.

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the appellant's claims of entitlement to service connection for a hammertoe, cervical spine, thoracic spine, erectile dysfunction and lung disability.  The benefits sought on appeal are accordingly denied.


TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the claimant has no service connected disabilities.  Without satisfying this predicate requirement for a TDIU, the instant claim for TDIU is denied as a matter of law.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for migratory polyarthritis or Reiter's syndrome, on the basis of substitution and to include for accrued benefits purposes.

Service connection for hammer toes, on the basis of substitution and to include for accrued benefits purposes is denied .

Service connection for a thoracic spine disorder, on the basis of substitution and to include for accrued benefits purposes is denied.

Service connection for a cervical spine disorder, on the basis of substitution and to include for accrued benefits purposes is denied.

Service connection for a left knee disorder, on the basis of substitution and to include for accrued benefits purposes is denied.

Service connection for a left ankle disorder, on the basis of substitution and to include for accrued benefits purposes is denied.

Service connection for a psychiatric disorder, to include as secondary to migratory polyarthritis or Reiter's syndrome, on the basis of substitution and to include for accrued benefits purposes is denied.

Service connection for an a lung disorder, to include as secondary to migratory polyarthritis or Reiter's syndrome, on the basis of substitution and to include for accrued benefits purposes is denied.

Service connection for erectile dysfunction, to include as secondary to migratory polyarthritis or Reiter's syndrome, on the basis of substitution and to include for accrued benefits purposes is denied.

Service connection for a heart disorder, to include as secondary to migratory polyarthritis or Reiter's syndrome, on the basis of substitution and to include for accrued benefits purposes is denied.

TDIU is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


